Horn, J. A. D.
(dissenting). Although it is recognized that the principles governing a constitutional warrantless search are different from those governing a “frisk,” the circumstances in this case were insufficient to warrant the procedures followed by the police.
As stated by my colleagues, the basis for a frisk is the protection of the police officer — that is to say, “the more immediate interest of the police officer in taking steps to assure himself that the person with whom he is dealing is not armed with a weapon that could unexpectedly and fatally be used against him.” Terry v. Ohio, 392 U. S. 1, 23, 88 S. Ct. 1868, 1881, 20 L. Ed. 2d 889 (1968).
However, the rule which is laid down by Terry in the following language does not warrant nor authorize the action of the police in the instant case. The court there said:
Our evaluation of the proper balance that has to be struck in this type of ease leads us to conclude that there must be a narrowly drawn authority to permit a reasonable search for weapons for the protection of the police officer, where he has reason to believe that he is dealing with an armed and dangerous individual, *472regardless of whether he has probable cause to arrest the individual for a crime. The officer need not be absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger. * * * And in determining whether the officer acted reasonably in such circumstances, due weight must be given, not to his inchoate and unparticularized suspicion or “hunch,” but to the specific reasonable inferences which he is entitled to draw from the facts in light of his experience. [392 U. S. at 27, 88 S. Ct. at 1883]
The Terry court also stated:
And in determining whether the seizure and search were ‘unreasonable’ our inquiry is a dual one — whether the officer’s action was justified at the inception, and whether it was reasonably related in scope to the circumstances which justified the interference in the first place, [at 19-20, 88 S. Ct. at 1879]
In the case at bar it does not appear that the officers’ action was justified at its inception. The sole basis for the suspicion was an anonymous call from someone — whether it was a concerned citizen or a prankster is not known. The only claim for giving credence to the anonymous caller’s message is the fact that he described the clothing worn by the suspect, a description obvious to anyone seeing the juvenile on the public street. I believe that this, without more, does not warrant the action taken by the police. Thus, the first part of the inquiry suggested in Terry is not answered adequately.
The second requirement laid down by Terry is whether a reasonably prudent man would in the circumstances be warranted in the belief that his safety or that of others was in danger. In the present case the youth was sitting in a booth with three-girls under what appear to be entirely normal circumstances. There is no indication that when the police walked in and when they told him to place himself against the wall he acted abnormally in any way. In no case cited in the majority opinion were the circumstances as insubstantial as in the case at bar from the standpoint of justifying the police action.
*473In Terry the policeman testified that before the frisk he saw two men who looked suspicious and observed them for a while. Their actions were unusual — walking down the street, peering at windows, coming back and conferring — and from his training they appeared to be “easing a job, a stick up.”
People v. Taggart, 20 N. Y. 2d 335, 283 N. Y. S. 2d 1, 229 N. E. 2d 581 (Ct. App. 1967), app. dism. 392 U. S. 667, 88 S. Ct. 2317, 20 L. Ed. 2d 1360 (1968), was pre-Terry. Although I believe that the circumstances there did not warrant the search, nevertheless there was at least one additional factor not present in the case at bar. The frisk was pursuant to a statute that authorized a search for a dangerous weapon where a police officer had stopped a person for questioning “and reasonably suspects that he is in danger of life or limb.”
In that case the anonymous caller had not only described the youth by his outward appearance but had also specified with particularity the location of the weapon on his person, information which evidenced a peculiar knowledge on the part of the informant which possibly could be taken to add credence to the call. See Spinelli v. United States, 393 U. S. 410, 417, 89 S. Ct. 584, 589, 21 L. Ed. 2d 637, 644 (1969); State v. Perry, 59 N. J. 383, 392 (1971), where the court said: “[W]e think the information contained in the informant’s tip is of such a detailed nature that it could reasonably lead a magistrate to infer that the informant had probably observed the items himself which he knew to be stolen, or had gained his information in a reliable way.”
Stale v. D’Orsi, 113 N. J. Super. 527 (App. Div. 1971), is distinguishable. The frisk there followed a telephone call “from an informant from whom the detective had previously received reliable information.” Three men in an automobile were searched. The detective’s “personal observation and his police expertise” led him to believe the occupants of the car were armed. Se also, Draper v. United States, 358 U. S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327 (1958), and McCray v. *474Illinois, 386 U. S. 300, 87 S. Ct. 1056, 18 L. Ed. 2d 62 (1967).
In State v. Dilley, 49 N. J. 460, 463-464 (1967), the frisk was unquestionably justified. In a low-income, high-crime area early in the morning a veteran member of the New Brunswick Police Department observed two men acting suspiciously — turning their heads every few steps looking to the rear. He continued to watch them as they stood between two automobiles in a municipal parking lot. As he pulled into the lot the men walked back to the street. The court noted that there was more than naked suspicion involved: “that [probable cause] is a commonsensible rather than a technical concept; and that it deals with the reasonable probability upon which officers must act quickly for the protection of society rather than with the proof beyond reasonable doubt which the State must have to proceed to trial and conviction.”
State v. Lakomy, 126 N. J. Super. 430 (App. Div. 1974), is likewise distinguishable in that the call to the police which triggered the frisk was from an officer of the company on whose premises the alleged violation was occurring. The company officer who called was not anonymous. He remained at the premises to point out the suspect. As stated by the court (at 436), the informer “held a responsible position. He was an officer of the company with no apparent motive to fabricate or to rely heedlessly on baseless reports or rumor.”
In Lakomy the court gratuitously refers to “ordinary citizen” informers to- distinguish them from paid or police informers. In none of the cases cited therein for the credibility of so-called citizen-informers was the informant an unidentified telephone caller. It appears that all informed in person. In the case at bar, due to the anonymity of the caller, it is unknown whether he was a citizen informer.
In sum, the police in the instant case had a duty to investigate following the telephone call; however, such duty *475does not authorize in the first instance a full-blown search. The Fourth Amendment means nothing if anyone may be searched at any time simply on the strength of an anonymous telephone call denouncing him as unlawfully armed. It was not necessary, and it was therefore illegal, for the police to act as if the reliability of the unknown caller had already been established. The circumstances did not indicate that either the police or others were in any danger from the juvenile, nor did the police officer’s observation of the juvenile reveal any suspicion-evoking behavior.
The fact that the search uncovered a revolver does not justify it. Wong Sun v. U. S., 371 U. S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963); State v. Scanlon, 84 N. J. Super. 427 (App. Div. 1964). The constitutional prohibition against unreasonable search extends to all members of society, criminal as well as law-abiding, and the only effective way to prevent unauthorized searches is to invalidate those which uncover weapons. Mapp v. Ohio, 367 U. S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081. See the dissent of Justice Fuld in People v. Taggart, supra.
The current lawlessness may be a basis for police and court innovation to meet the problem, but unless we are prepared to surrender our constitutional rights such innovation must be subservient to those basic protections.
I would reverse.